DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the digital display" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass et al (US 20080129581).
With regard to claim 8 and 18, Douglass teaches a method for capturing a detector image and optical image (fig 3, item 306 and para 71, “imaging sensors having only one intensity value at each pixel instead of the three intensity values provided by a color video camera.”), the method comprising: providing a detector device that includes a digital optical camera having an optical field- of-view defining an optical image perimeter (fig 3, item 306), a millimeter wavelength (MMW) camera having an MMW field-of-view(para 53, “antenna 108 transmit a narrow beam MMW towards a field of regard”), a microprocessor and non-transitory memory;  capturing a digital optical image of a subject with the digital optical camera (para 71, “the background as patterns of light and dark in black/white intensity data from a B/W video camera, a LADAR/LIDAR sensor, or an imaging MMW radar sensor.”); storing the digital optical image in the non-transitory memory; taking a plurality of MMW images of a plurality of different portions of the subject; and overlaying the plurality of MMW images over the digital optical image within the optical image perimeter (para 72, “in combination, but at an added expense is incurred by adding additional sensors to the system and additional processors to interpret the data from the additional sensors”) until at least a portion of interest of the digital optical image is essentially completely overlaid with a contiguous assembly of the MMW images (para 117, “ a correction vector is generated and forwarded to the Position Control Module 442 and the position of the system is updated until the radar antenna 108 and NFOV 304 camera are aligned on the subject 110. Once alignment is achieved, radar discriminants are extracted from the radar signature 454 and combined with estimated pose information in the track history database”).
With regard to claim 9, Douglass teaches stitching together the plurality of MMW images into the contiguous assembly that is a single overall MMW image (para 117, “a correction vector is generated and forwarded to the Position Control Module 442 and the position of the system is updated until the radar antenna 108 and NFOV 304 camera are aligned on the subject 110. Once alignment is achieved, radar discriminants are extracted from the radar signature 454 and combined with estimated pose information in the track history database”).
With regard to claim 10, Douglass teaches the stitching together step is accomplished via an overlay MMW and optical image verification algorithm that is retained in the non-transitory memory and executed by the microprocessor (para 117, “a correction vector is generated and forwarded to the Position Control Module 442 and the position of the system is updated until the radar antenna 108 and NFOV 304 camera are aligned on the subject 110. Once alignment is achieved, radar discriminants are extracted from the radar signature 454 and combined with estimated pose information in the track history database”).
With regard to claim 11 and 19, Douglass teaches the contiguous assembly is a single overall MMW image that is equal to or smaller than the digital optical image (fig 3 shows the fov of the camera being smaller that the FOV of the MMW image, the image would therefore be smaller.
With regard to claim 15, Douglass teaches identifying a metallic object in the plurality of MMW images (para 48, “additional energy returns from highly reflective components (metal objects) or attenuation if the device obscures the radar view of the chest”).
With regard to claim 16, Douglass teaches alerting an end user of the identified metal object (para 42, “The system and method automatically detects HCE at ranges between 10 m-200 m, preferably about one hundred meters, and within seconds alerts an operator to HCE threats”)
With regard to claim 17, Douglass teaches the MMW camera and the optical camera essentially pointing in a common line of sight, the MMW camera having an MMW camera field-of- view, the MMW camera field-of-view is smaller than the optical camera field-of-view (fig 3, items 310 and 118).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al (US 20080129581) in view of Ouchi (US 20060085160).
With regard to claim 1, Douglass teaches a detector (para 43, “multi-sensor processor”) comprising: a digital optical camera having a line of sight and an optical camera field-of-view (fig 3, item 306) a millimeter wavelength camera including at least one MMW antenna (para 53, “antenna 108 transmit a narrow beam MMW towards a field of regard”), the MMW camera essentially pointing in the line of sight (fig 3, item 108) the MMW camera having an MMW camera field-of-view (para 76, “The resulting signal is amplified by a high-gain MMW power amplifier 614 into a signal 506, which is then transmitted through a Gaussian optic antenna”, MMW inherently have a field of view), the MMW camera field-of-view is smaller than the optical camera field-of-view (fig 3, items 118 and 310), a computer system with a microprocessor and non-transitory memory operable with a display (para 25, “The detection system further comprises a computer and a user interface with a video display terminal”), an overlay MMW and optical image verification algorithm that overlays a plurality of MMW images obtained from the MMW camera with an optical image obtained from the digital optical camera, the verification algorithm retained in the non-transitory memory and executed by the microprocessor (para 117, “ a correction vector is generated and forwarded to the Position Control Module 442 and the position of the system is updated until the radar antenna 108 and NFOV 304 camera are aligned on the subject 110. Once alignment is achieved, radar discriminants are extracted from the radar signature 454 and combined with estimated pose information in the track history database”). Douglass et al (US 20080129581) does not teach at least one MMW collecting horn and at least a one-pixel MMW sensor. Ouchi teaches at least one MMW collecting horn (para 4, “a radiation directional angle of the millimeter wave. After received by the same horn antenna, the millimeter wave is mixed with a millimeter wave“) and at least a one-pixel MMW sensor (pig 5a, item 33). It would have been obvious to modify Douglass to include at least one MMW collecting horn and at least a one-pixel MMW sensor because it is merely a substitution for the MMW sensor of Douglass for the MMW sensor of Douglass to yield a predictable MMW sensor.
With regard to claim 3, Douglass teaches an optical light source that emits light in a light frequency between ultraviolet and infrared in the optical camera field-of-view that is detected by the optical camera and/or an MMW radiation source that emits radiation between 3-300 GHz in the MMW camera field-of-view (para 63, “a center frequency anywhere in the range from about 10 GHz to 110 GHz“).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass view of Ouchi as applied to claim 1 above, and further in view of Pesetski et al (US 20120182178).
With regard to claim 2, Pesetski teaches the display being the digital display. It would have been obvious to modify Douglass in view of Ouchi to include the display being the digital display because it is merely a substitution of a well-known display of Douglass with the well-known display of Pesetski to yield a predictable display.
Claim(s) 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass in view of Ouchi as applied to claim 1 above, and further in view of Valdes Garcia et al (US 20200249341).
With regard to claim 4, Valdes Garcia teaches a housing that essentially houses the digital optical camera and the MMW camera (fig 1, item 110 and para 46). It would have been obvious to modify Douglass in view of Ouchi to include a housing that essentially houses the digital optical camera and the MMW camera because it would make the sensor portable.
With regard to claim 5, Douglass teaches the optical image includes a living subject image (fig 3). Valdes Garcia teaches an overall MMW image that includes at least one metallic object image that is superimposed over the living subject image, the overall MMW image is a compilation of the plurality of the MMW images (para 10, “radio waves with wavelengths in the mm range (from approximately 1 mm to 10 mm±10% with frequencies from approximately 30 GHz to 300 GHz±10%) are low energy (i.e., non-ionizing) and are reflected by metallic objects, but are able to pass through several non-metallic objects, to thereby reveal concealed objects”). It would have been obvious to modify Douglass in view of Ouchi to include an overall MMW image that includes at least one metallic object image that is superimposed over the living subject image, the overall MMW image is a compilation of the plurality of the MMW images because it is merely using a known concealed object detection method of Valdes Garcia in the concealed object detection device of Douglass to yield a predictable concealed object detection device.
With regard to claim 7, Valdes Garcia teaches the detector is handheld (fig 1). It would have been obvious to modify Douglass in view of Ouchi to include the detector is handheld because it would make the sensor portable.
With regard to claim 7, Douglass teaches a stitching algorithm retained in the non-transitory memory and an overall MMW image displayed on the display, the overall MMW image is essentially a contiguous compilation of a plurality of the MMW images captured along an inconsistent path that are stitched together via the stitching algorithm (para 117, “ a correction vector is generated and forwarded to the Position Control Module 442 and the position of the system is updated until the radar antenna 108 and NFOV 304 camera are aligned on the subject 110. Once alignment is achieved, radar discriminants are extracted from the radar signature 454 and combined with estimated pose information in the track history database”).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass in view of Ouchi as applied to claim 1 above, and further in view of Bonthron et al (US 20080100510) and Kruglick et al (US 20200225321).
With regard to claim 6, Bonthron teaches the optical image includes an image of a bag and an overall MMW image that includes at least one metallic image that is superimposed over the image of a bag (para 5, “the millimeter-wave frequency spectrum has demonstrated the ability to detect objects obscured from sight such as handguns concealed underneath clothing and metal objects inside of bags“). It would have been obvious to modify Douglass in view of Ouchi to include the optical image includes an image of a bag and an overall MMW image that includes at least one metallic image that is superimposed over the image of a bag because it is merely using a known concealed object detection method of Bonthron in the concealed object detection device of Douglass to yield a predictable concealed object detection device.
With regard to claim 6, Kruglick teaches the overall MMW image is a compilation of the plurality of the MMW images (para 43, “classified target vehicles may generate different radar signatures (return signals) when located at different distances or traveling at different speeds”). It would have been obvious to modify Douglass in view of Ouchi to include the overall MMW image is a compilation of the plurality of the MMW images because it is a simple substitution of a radar image of Douglass with multiple radar images of Kruglick to yield a predictable radar image.
Claim(s) 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass as applied to claim 8 and 18 above, and further in view of Valdes Garcia.
With regard to claim 12, Valdes Garcia teaches the detector is handheld (fig 1). It would have been obvious to modify Douglass to include the detector is handheld because it would make the device portable and easier to carry.
With regard to claim 12, Douglass teaches an end-user holding the detector device in their hand (fig 1), viewing the plurality of MMW images on a display screen overlaid on the digital optical image while taking each of the plurality of MMW images, the display screen is integrated with the detector device (para 97, “The information displayed on the operator console 120 includes video data and associated radar statistical evidence”).
With regard to claim 14, Valdes Garcia teaches taking an external optical perimeter MMW image that is outside of the digital optical image field-of-view, taking a second optical image that is at least partially outside of the digital optical image field-of-view (fig 1). It would have been obvious to modify Douglass to include taking an external optical perimeter MMW image that is outside of the digital optical image field-of-view, taking a second optical image that is at least partially outside of the digital optical image field-of-view because it would allow the device to scan a larger area than a static scan.
With regard to claim 20, Valdes Garcia means for moving the MMW camera within the optical camera field-of-view to obtain the plurality of MMW images (fig 1). It would have been obvious to modify Douglass to include means for moving the MMW camera within the optical camera field-of-view to obtain the plurality of MMW images because it would allow the device to scan a larger area than a static scan
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass applied to claim 8 above, and further in view of Ouchi
With regard to claim 13, Ouchi teaches at least one MMW collecting horn (para 4, “a radiation directional angle of the millimeter wave. After received by the same horn antenna, the millimeter wave is mixed with a millimeter wave“) and at least a one-pixel MMW sensor (pig 5a, item 33). It would have been obvious to modify Douglass to include at least one MMW collecting horn and at least a one-pixel MMW sensor because it is merely a substitution for the MMW sensor of Douglass for the MMW sensor of Douglass to yield a predictable MMW sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648